Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-12, 17, 18, 20 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,900,013 in view of Hartman et al (US 2009/0324799). It would be obvious from Hartman et al to pretreat the stream recited in the claims of US 10,900,013 in a nitrogen removal system. One of ordinary skill in th art would be motivated to do so, since Hartman et al teach in Paragraph [0007] that high levels of nitrogen in sewage stimulate a destructive biological process called eutrophication, and one would desire to mitigate such destructive process.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 12 are rejected under 35 U.S.C. 102(a) (2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hartman et al. No distinction is seen between the fertilizer product formed according to the process of Hartman et al, and that recited in claims 11 and 12.  Applicant’s argument, that claim 11 depends from claim 1, is not convincing, since claim 11 does not depend from claim 1 but merely refers to it, such that claim 11 does not require the limitations of claim 1. Applicant’s argument, that amended claim 1 is not disclosed by Hartman et al and so a fertilizer product produced by the process of amended claim 1 would be distinguishable from any product produced by the process disclosed by Hartman et al, is not convincing, since there is no evidence on record to support such contention. Applicant’s argument, that claim 1 requires that ash or biochar be mixed into the fertilizer and the pH of the fertilizer be adjusted, is not convincing, since claim 1 does not require that ash or biochar be mixed into the fertilizer and the pH of the fertilizer be adjusted.
Claims 17 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Hartman et al. Hartman et al is relied upon as discussed hereinbefore. It would be obvious to include  potassium as an additive in the composition of Hartman et al. One of ordinary skill in the art would be motivated to do so, since Hartman et al disclose in Paragraph [0029] that the composition can be used as a fertilizer, and it is well-known that potassium is a macronutrient. It would also be obvious to provide an additive for pH adjustment, since it is well-known that the pH of the soil should be substantially neutral.
Claims 1, 2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hartman et al in view of Lancaster et al (US 2016/0122705). Hartman et al disclose a method for treating liquid municipal sewage by growing and separating certain strains of algae so as to form an algal biomass. Hartman et al teach that as the algae cells mature and are killed their cell walls weaken giving the opportunity to squeeze out oils and fats from the dead cells, such that the remaining biomass can be used as fertilizer. (See Paragraph [0008].) Hartman et al further disclose in claim 1 that the algae may be crushed to squeeze out the oils and fats from the cells. The step of crushing the algal biomass in the process of Hartmann et al would constitute the step of “extracting a solids portion from the algal biomass”, as recited in claim 1. In any event, it would be obvious to modify the process of Hartmann et al by extracting a solids portion from the algal biomass, since one of ordinary skill in the art would appreciate that the step of extracting would be useful for squeezing out the oils and fats from the cells. The differences between the process disclosed by Hartman et al, and that recited in applicant’s claims, are that Hartman et al do not disclose that the waste stream should be treated in a nitrogen removal system, and that growing the algal biomass should include growing a heterotrophic algal strain in a first container and growing a phototrophic algal strain in a second container, wherein the heterotrophic algal strain produces carbon dioxide, and wherein the carbon dioxide from the first container is fed into the second container. Lancaster et al disclose a dual-compartment bioreactor for use in wastewater treatment and algal production, wherein the system includes a heterotrophic bioreactor, an autotrophic bioreactor, and a membrane between the autotrophic bioreactor and autotrophic bioreactor. (See the Abstract, Paragraph [0019] and FIG. 1 and the description thereof.) The bioreactors of Lancaster et al are considered to constitute “containers”. In any event, it would be obvious to provide containers for the heterotrophic and autotrophic bioreactors of Lancaster et al, since one of ordinary skill in the art would appreciate that the bioreactors could be in the form of containers, so long as they would be suitable for carrying out the heterotrophic and autotrophic reactions. It would be obvious to modify the process of Hartman et al by pretreating the waste stream in a nitrogen removal system. One of ordinary skill in the art would be motivated to do so, since Hartman et al teach in Paragraph [0007] that high levels of nitrogen in sewage stimulate a destructive biological process called eutrophication, and one would desire to mitigate such destructive process. It would be further obvious to employ the symbiotic algae system of Lancaster et al in the process of Hartman et al. One of ordinary skill in the art would be motivated to do so, since the processes of Hartman et al and Lancaster et al are analogous in that both entail the treatment of wastewater for algae production, and Lancaster et al imply certain advantages to their system in Paragraphs [0008] through [0018]. Regarding claim 2, Hartman et al suggest in Paragraph [0006] that the sewage sludge can be pretreated in an anaerobic digester. Regarding claim 4, Hartman et al disclose in Paragraph [0007] that nitrogen and phosphorus should be removed from the incoming sewage. Regarding claims 5 and 6, Hartman et al suggest aerobic and anaerobic treatment of the sludge in the presence of bacteria in Paragraph [0006].  It would be obvious from such disclosure to alternate between aerobic and anaerobic conditions. 
Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hartman et al in view of Lancaster et al, as applied to claim 1 above, and further in view of Bryan (US 2015/0128838). It would be further obvious from Bryan to remove phosphorus from the waste stream of Hartman et al by air flotation. One of ordinary skill in the art would be motivated to do so, since Bryan discloses in Paragraph [0015] that air flotation technology is useful for removing phosphorus from waste streams, and Hartman et al suggest in Paragraph [0007] that nitrogen and phosphorus should be removed from waste streams.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hartman et al in view of Lancaster et al, as applied to claim 1 above, and further in view of Shearer et al (US 2015/0128672). It would be further obvious from Shearer et al to mix the fertilizer product of Hartmann et al with biochar. One of ordinary skill in the art would be motivated to do so, since Shearer et al disclose that biochar can be mixed with various plant nutrients including nitrogen and phosphorus, and Hartman et al teach that the product of their process can be used as fertilizer.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hartman et al in view of Lancaster et al, as applied to claim 4 above, and further in view of Mao (US 6,423,229). Mao discloses a process for removing phosphorus from a wastewater stream by contacting the stream with bacteria. (See col. 11, lines 20-37.) It would be further obvious from Mao to modify the process of Hartman et al by contacting the waste stream with bacteria. One of ordinary skill in the art would be motivated to do so, since Hartman et al suggest in Paragraph [0007] that nitrogen and phosphorus should be removed in wastewater treatment processes, and it is clear from the Abstract and col. 11, lines 20-37 of Mao that it is conventional to remove phosphorus from wastewater by contacting with bacteria. 
Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hartman et al in view of Lancaster et al, as applied to claim 4 above, and further in view of  Jiang et al (US 2009/0206028) It would be further obvious from Jiang et al to modify the process of Hartman  et al by including a flocculation stage for removing phosphorus. One of ordinary skill in the art would be motivated to do so, since Hartman et al suggest in Paragraph [0007] that nutrients should be removed in wastewater treatment processes, and it is clear from the aforementioned passages of Jiang et al that flocculation is known as a method for removing phosphorus from waste streams.

                   Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hartman et al in view of Lancaster et al as applied to claim 1 above, and further in view of Carr et al (US 2012/0024780). It would be further obvious from Carr et al to produce oxygen in one of the bioreactors of Hartman et al and feed it into another of the bioreactors. One of ordinary skill in the art would be motivated to do so, since Hartman et al disclose in Paragraph [0035] that oxygen promotes good algae growth, and Carr et al teach in Paragraph [0010] that the action of algal turfs results in the production of oxygen. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hartman et al in view of Lancaster et al as applied to claim 1 above, and further in view of Wecker (US 2018/0319713) (newly cited). It would be further obvious from Wecker to pretreat the waste stream of Hartman et al with a struvite crystallization system. One of ordinary skill in the art would be motivated to do so, since Wecker establishes the conventionality of the Ostara Pearl system for producing struvite from waste streams in Paragraph [0009], and Hartman et al suggest in Paragraph [0007] that liquid nutrients such as nitrogen and phosphorus should be removed from waste streams.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17 and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no “description support” in the original specification for including a potassium additive in the fertilizer product. Also, regarding claim 31, applicant’s argument that support therefor may be found in original claim 17, is not convincing, since original claim 17 did not recite potassium as an additive.
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is indefinite as to what the metes and bounds of claim 18 would be, since it depends from claim 14, which has been cancelled.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353. The examiner can normally be reached M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker, can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE A LANGEL/Primary Examiner, Art Unit 1736